Matter of Johnson v Dufficy (2020 NY Slip Op 06527)





Matter of Johnson v Dufficy


2020 NY Slip Op 06527


Decided on November 12, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX
ANGELA G. IANNACCI, JJ.


2020-06660	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Johnathan Johnson, petitioner,
vTimothy J. Dufficy, etc., et al., respondents. Johnathan Johnson, Malone, NY, petitioner pro se.


Letitia James, Attorney General, New York, NY (Charles F. Sanders of counsel), for respondent Timothy J. Dufficy.
Melinda Katz, District Attorney, Kew Gardens, NY (Eunice Villantoy of counsel), respondent pro se.

Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent Timothy J. Dufficy, a Justice of the Supreme Court, Queens County, to determine a motion purportedly filed by the petitioner in a proceeding entitled Matter of Johnson v Ryan,  commenced in that court under Index No. 005085/2019, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16).  The petitioner has failed to demonstrate a clear legal right to the relief sought.
RIVERA, J.P., COHEN, HINDS-RADIX and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court